Citation Nr: 0205489	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to an increased evaluation for 
post-operative residuals of adenocarcinoma of the prostate, 
currently rated as 20 percent disabling, including the 
propriety of the reduction in the rating from 100 to 
20 percent will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied service 
connection for PTSD and a June 2001 RO rating decision that 
decreased the evaluation for post operative residuals of 
adenocarcinoma of the prostate from 100 to 20 percent, 
effective from September 2001.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for post operative 
residuals of adenocarcinoma of the prostate, currently rated 
as 20 percent disabling, including the propriety of the 
reduction in the rating from 100 to 20 percent pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 

An October 2001 RO rating decision denied service connection 
for an ear, nose, and throat condition; thyroid condition; 
hypertension; rheumatoid arthritis; and hypoglycemia.  In a 
VA Form 9 dated in November 2001, the veteran disagreed with 
those determinations.  That disagreement in writing 
constitutes a notice of disagreement.  38 C.F.R. §§ 20.201 
and 20.300 (2001).  A review of the record indicates that 
those issues have not been made subjects of a statement of 
the case, and they should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address those issues until the veteran has 
been sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2001); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  Once the Board completes its 
internal development these issues will be returned to the RO 
for the issuance of a statement of the case.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy.

2.  There is no credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, (2001); VAOPGCPREC 12-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
and 5126 (West Supp. 2001)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for service connection for 
PTSD.

The veteran has been provided with VA examinations to 
determine the nature and extent of any PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notifies them of the evidence 
needed to substantiate the claim.  There is no identified 
evidence that has not been accounted for, the veteran has had 
the opportunity to offer testimony, and he and his 
representative have been given the opportunity to submit 
written argument.  

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

A.  Factual Background

The veteran had active service from January 1965 to January 
1967.  He served in the U.S. Navy and had other service in 
the U.S. Naval Reserve (USNR).

Service documents show that the veteran was awarded the 
National Defense Service Medal, Naval Reserve Meritorious 
Service Ribbon, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and the Republic of Vietnam Meritorious Unit 
Commendation (Civil Action Medal).  Those documents reveal 
that he served on the USS EVERSOLE DD 789 and the USS MAURY 
(AGS-16).

Service medical records show that the veteran was seen for 
psychiatric problems while serving on the USS EVERSOLE DD 
789.  In February 1965, he was seen for nightmares and he was 
reported to be saying things like "The many can't do things 
like this to me."  He bluntly reported that he was homesick.  
It was noted that he had spent 15 months on USNR duty and had 
experienced similar episodes.  On March 5, 1965, he was again 
seen for nightmares.  He associated his dreams to separation 
from home that increased in relation to time spent away from 
home.  He was seen for nightmares on other dates in March 
1965.  He underwent a neuropsychiatric consultation in March 
1965 and the impression was immature personality.  

At another neuropsychiatric consultation later in March 1965, 
it was noted that the veteran had extensive nightmares, 
including "kicking and creeping into bunk towards feet, and 
yelling "battle connected" commands."  He expressed fear 
of the ship he was on, and related the fear to a previous 2-
week cruise while in the USNR.  He denied fear of other or 
larger ships.  He reported that he was homesick.  He was 
apprehensive about a 6-month deployment to "WesPac" in 
August.  It was noted that he might be alarmed about the 
health of his parents, and he reported that his father had 
been separated from service "for the same thing" after 
World War II.  The impression was immature personality.

In 1999, the veteran submitted a claim for service connection 
for PTSD.  In correspondence dated in July 1999, he reported 
the he had experienced various stressors while participating 
in Operation Thunder and Operation Linebacker in Vietnam and 
the Vietnam area.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's, 
1990's, 2000, and 2001.  The more salient medical reports 
related to the claims being considered in this appeal will be 
discussed in the appropriate section of this decision.

A private medical report shows that the veteran underwent 
psychiatric examination in May 2000.  He gave a history of 
combat in Vietnam.  The Axis I impressions were PTSD, 
probable history of major depressive episode with recurrence, 
and possible history of alcohol abuse that was now inactive.

Documents were received in 2000 showing the history of the 
USS MAURY (AGS-16) and other ships.  Those documents reveal 
that the USS MAURY (AGS-16) participated in combat support 
activities in Vietnam and the Vietnam area during the Vietnam 
Era.  Those documents reveal that a crew came under enemy 
fire while ashore in Vietnam.

VA medical reports of the veteran's outpatient treatment in 
2000 and 2001 show that he was seen for PTSD.  A report of 
his treatment in August 2000 shows that he had PTSD.  

In June 2001, the RO asked the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
stressor information.  A copy of the veteran's stressor 
letter and service information on the veteran was enclosed 
with the letter.  In June 2001, the USASCRUR notified the RO 
that they needed more specific information, including dates, 
locations, and names, in order to verity the veteran's 
stressors.  In September 2001, the veteran submitted 
additional information, but did not provide the nature or 
dates of any stressful incidents in service.

The veteran testified before the undersigned sitting at the 
RO in February 2002.  His testimony was to the effect that 
the ship he was serving on in service was converted to a spy 
ship and that he participated in combat support operations in 
Vietnam and in the area of Vietnam.  He reported that he saw 
dead bodies when a Panamanian freighter sank in March 1965.

B.  Legal Analysis

In order to establish service connection, the evidence must 
demonstrate the presence of a current disability that 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

67 Fed. Reg. 10330-10332 (March 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f)).

Although the provisions of 38 C.F.R. § 3.304(f) were recently 
amended, the amendments pertained principally to PTSD claims 
based on personal assault.  As the veteran's claim is not 
based on personal assault the changes have no impact on his 
appeal.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Service documents reveal that the veteran served on the USS 
MAURY (AGS-16) and other evidence shows that the ship 
participated in combat support operations in Vietnam and the 
Vietnam area.  The evidence, however, does not show that the 
veteran personally participated in any combat activity.  The 
veteran has not reported participation in the single 
documented episode of combat involving the USS MAURY.  There 
is no other evidence that he participated in that incident, 
and the diagnosis of PTSD was not based on that stressor.  

Service documents also reveal that the veteran was awarded 
various medals, but none of the medals that he received 
denote combat participation.

After consideration of all the evidence, including the 
veteran's testimony and statements to the effect that he was 
in combat in Vietnam and the Vietnam area, the Board finds 
that the preponderance of the evidence shows that he did not 
engage in combat with the enemy during his active service.  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" as used in 38 U.S.C.A. § 1154(b), require that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The evidence in this 
case does not show that the veteran participated in such 
events.  Nor does the evidence show that the veteran was a 
prisoner-of-war during active service.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a diagnosis of PTSD 
(unequivocal and presumed to include adequacy of PTSD 
symptomatology and sufficiency of claimed in-service 
stressor), credible supporting evidence that the claimed 
inservice stressor actually occurred, and medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed inservice stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138, 139 (1997).

In this case, the medical evidence shows that the veteran has 
PTSD, first demonstrated many years after service, and there 
is medical evidence of a causal nexus between his current 
symptoms and the claimed inservice stressors.  Hence, the 
threshold question for the Board to decide is whether there 
is credible evidence of an inservice stressor upon which to 
base the diagnosis of the veteran's PTSD.

As noted above, the Board has found that the veteran did not 
engage in combat with the enemy while in service and that he 
was not a prisoner-of-war.  Hence, there must be credible 
supporting evidence to support his alleged inservice 
stressors in order to link his PTSD to an incident of 
service.  

Statements and testimony from the veteran are to the effect 
that he experienced inservice stressors, but his lay 
statements alone are not sufficient to corroborate the 
inservice stressors.  38 C.F.R. § 3.304(f)(1).  Nor can the 
after-the-fact medical nexus diagnosis of PTSD related to 
service support the actual occurrence of the inservice 
stressors.  Moreau v. Brown, 9 Vet. App. 389 (1996).

The RO asked the USASCRUR in June 2001 to verify the 
veteran's stressor information, but that agency could not 
provide the requested corroboration without more specific 
information, including dates, locations, and names.  An 
attempt by the RO to obtain the requested specific 
information was unsuccessful.

The Board finds that there is no credible supporting evidence 
of an inservice stressor upon which to base the veteran's 
PTSD.  The preponderance of the evidence is against the claim 
for service connection for PTSD, and the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



